Wiest, J.
(dissenting). I think the verdict contrary to the great weight of the evidence.
The witnesses to the will testified that the testatrix made her signature by mark, in their presence, and two friends and neighbors testified that the testatrix told them she had made her will. Opposed to this was the claim that in previous instances her mark was “shaky” and one former mark was introduced for the purpose of comparison. Another claimed mark was introduced, but a daughter-in-law of testatrix, called by contestant, testified that she made the mark at the request of Mrs. Astolas.
A mark, having uniform characteristics, aside from evidencing a shaky hand may afford comparison but the usual mark by an “X” may show variances when made by the same hand.
The judgment should be reversed and a new trial, granted, with costs.
Butzel and Bushnell, JJ., concurred with Wiest, J.